Citation Nr: 1417861	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  09-36 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back disability, to include sciatica.

3.  Entitlement to service connection for a cervical disability, to include pinched nerve and bone spurs.

4.  Entitlement to service connection for a bilateral foot disability, to include neuromas.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to May 1984 and from November 1989 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified before the undersigned Veterans Law Judge at the Board's Washington, D.C. offices in February 2014.  A transcript of his hearing has been associated with the record.  

After the issuance of the most recent Supplemental Statement of the Case (SSOC), the Veteran submitted a waiver of Agency of Original Jurisdiction (AOJ) review for any additional evidence submitted. 

The Virtual VA paperless claims processing system includes the February 2014 hearing transcript.  Other documents on Virtual VA are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are not pertinent to the present appeal.

The issues of entitlement to service connection for hearing loss, uteral ablation, dysthymia, sinusitis, vision loss, bilateral shoulder complaints, and migraine headaches have been raised by the record in a February 2014 VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claim for entitlement to service connection for tinnitus, the Veteran attributes her tinnitus to a dive injury while she was in service.  An August 1990 service treatment record showed treatment for barotrauma of descent in the right middle ear and the Veteran was assessed with right otitis media with barotrauma.

In a June 2009 examination, the examiner opined that the majority of the ringing in the Veteran's ears is more likely the result of her degenerative cervical disease and temporomandibular joint dysfunction than from her dive injury in service.  He noted that the Veteran's original audiogram was minimal as far as hearing loss, and that it is unlikely that the tinnitus is caused by an inner ear condition.  The examiner explained that although the puretone thresholds have shifted mildly, they were much better at the time that the Veteran had her previous hearing test.  He found that no actual frequency hearing loss was demonstrated.  The examiner opined that the Veteran's tinnitus was not caused by the trauma from the dive.  He reiterated his belief that the tinnitus resulted from the cervical and temporomandibular abnormalities.  He noted that the Veteran's hearing loss would be the factor consistent with the inner ear disturbance, and because the hearing loss is so minimal, he is reluctant to state that the Veteran's hearing loss is creating her tinnitus.

Despite the rationale offered by the June 2009 VA examiner, the Board finds that it remains unclear why the Veteran's tinnitus could not be related to inner ear disability resulting from the in-service dive.  Therefore, the Board believes that a another examination is needed to obtain a new medical opinion regarding the etiology of the Veteran's tinnitus.

As to entitlement to service connection for back and neck disabilities, the Board observes that the Veteran reported recurrent back pain for the past three years on her September 1996 separation examination Report of Medical History.  However, the Veteran indicated that her back pain was better at the time due to an August 1996 cortisone injection.  The Veteran was afforded a VA examination in September 2008.  The examiner diagnosed the Veteran with cervical spondylosis and radiculopathy based on history from the Veteran, post-op from a cervical fusion and plating in November 2007, and X-rays from private physicians.  The examiner also diagnosed the Veteran with degenerative arthritis of the lumbosacral spine with radiculopathy on the right based on records from a private physician.  The examiner explained that although there is documentation of a motor vehicle accident and complaints of low back and cervical pain in service, he does not find "any definite evidence that would link that to the current problem that has required cervical spine surgery this past 11/2007 and the chronic back pain that has been persistent."  He opined that he feels that the Veteran's back and neck disabilities are less likely as not caused by the incidents that occurred during active duty service.

The Board finds that the September 2008 VA examiner's justification for the conclusion that the Veteran's back and neck disabilities are not related to service, namely because he did not find any definite evidence linking the in-service injuries to the current problem, is inadequate due to the standard employed in formulating his opinion.  Specifically, a relationship to service need not be "definite" to warrant service connection; rather, if the evidence were merely in equipoise, the legal requirments for awarding service connection would be met.  Therefore, the Board believes that the Veteran should be provided with a new examination to clarify whether it is at least as likely as not that any current neck and back disabilities are related to service

As to entitlement to service connection for a bilateral foot disability, the Board observes that the Veteran noted foot trouble on her September 1996 separation examination Report of Medical History.  The Veteran was afforded a VA examination in September 2008.  The examiner diagnosed the Veteran with bilateral chronic metatarsalgia.  The examiner explained that he did not feel that there was any connection between the period of active duty service and the current complaints of pain in the feet.  He noted that although the Veteran complained of foot pain at least once and was diagnosed with plantar fasciitis in service, at that time, there was no limitation of range of motion or restriction of motion in either foot.  The Board is concerned, however, that the VA examiner did not take into consideration the Veteran's assertions of continuity of symptomatology since service.  Therefore, the Board believes that the Veteran should be provided with a new examination with a medical opinion regarding the etiology of the Veteran's bilateral foot disability.

On remand, the RO should schedule the Veteran for appropriate VA examinations, with opinions, addressing the questions regarding the nature, onset and etiology of her claimed tinnitus, back, cervical spine/neck, and bilateral foot conditions.  Prior to any examination, with the Veteran's assistance, the RO should obtain any outstanding records of pertinent private and VA treatment.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development is completed, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of the Veteran's claimed tinnitus.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., is at least a 50 percent probability) that the Veteran's tinnitus was sustained during her active duty service, or, resulted from the Veteran's in-service acoustic trauma or from any other injury or illness sustained during service.

The examiner should specifically discuss the in-service trauma to the ear as a result of the August 1990 dive.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale, which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

3. Schedule the Veteran for appropriate VA examination(s) for her claimed back, cervical spine/neck, and bilateral foot disabilities.  The claims file should be provided to the appropriate examiner(s) for review, and the examiner(s) should note that it has been reviewed.  All necessary tests and studies should be performed, and all findings should be set forth in detail.

Back Disability

The examiner should identify whether the Veteran has a current diagnosed back disability.  The examiner should then determine whether it is at least as likely as not (50 percent or better probability) that any diagnosed back disability is etiologically related to the Veteran's active service.  

In rendering the required opinion, the examiner should note and discuss the following evidence:

(a) in-service treatments for back pain with assessments of acute thoracic lumbar strain, mechanical low back pain, and degenerative disc disease with sciatica;

(b) the August 1993 in-service treatment note in which the Veteran was treated for a contusion to the coccyx after tripping on the stairs;

(c) the Veteran's December 1993 motor vehicle accident; and

(d) the September 1996 Report of Medical History, in which the Veteran noted recurrent back pain for the past three years, with improvement due to a cortisone injection.

Cervical Spine/Neck Disability

The examiner should identify whether the Veteran has a current diagnosed cervical spine/neck disability.  The examiner should then determine whether it is at least as likely as not (50 percent or better probability) that any diagnosed cervical spine/neck disability is etiologically related to the Veteran's active service.  

In rendering the required opinion, the examiner should note and discuss the Veteran's December 1993 motor vehicle accident in which she was assessed with a cervical neck strain, and a June 1994 treatment record noting neck spasms.

Bilateral Foot Disability

The examiner should identify whether the Veteran has a current diagnosed bilateral foot disability.  The examiner should then determine whether it is at least as likely as not (50 percent or better probability) that any diagnosed bilateral foot disability is etiologically related to the Veteran's active service.  

In rendering the required opinion, the examiner should note and discuss the Veteran's July 1996 treatment for foot pain and assessment of plantar fasciitis.  The examiner should also discuss the Veteran's September 1996 separation examination Report of Medical History, in which she reported foot trouble, and her assertions of continuity of symptomatology since service.

In making all of the above determinations, the examiner should consider and discuss the Veteran's reported history and contentions, as well as any other pertinent medical nexus evidence of record. 

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

4.   After the development has been completed, adjudicate 
the claims.  If any benefits sought remain denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



